DETAILED ACTION
The amendment filed on August 25, 2021 has been entered.
Claims 7-10 are cancelled, and claims 1-6 and 11-19 are pending.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claim(s) 1-6 and 11-19 is/are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 1, the recitation “a plurality of through holes that penetrate the internal space in a noncommunication state and communicate with an external space to allow the second fluid to flow” in lines 9-11 is indefinite, since there is no structure providing “noncommunication” with “the internal space” and “communicate with an external space to allow the second fluid to flow.”  The “through holes” themselves do not provide the function without further structural definition.
The recitation “a plurality of through holes” in line 13 is indefinite, since it is unclear whether the structure is the same or different from the recitation “a plurality of through holes” in line 9.

Regarding claim 6, the recitation "the connection passage" in lines 2-3 is indefinite, since it is not clearly understood whether the “first” or “second” connection passage is being referenced.
Regarding claim 11, the recitation “a first connection passage” in line 2 is indefinite, since it is unclear whether the structure is the same or different from the recitation “a first connection passage” in claim 1, line 17.
Similarly, the recitation “a second connection passage” in line 7 is indefinite, since it is unclear whether the structure is the same or different from the recitation “a second connection passage” in claim 1, line 31.
Regarding claim 12, the second recitation “a plate-type heat exchanger” in line 2 is indefinite, since it is unclear whether the structure is the same or different from the first recitation “a plate-type heat exchanger” in line 2.
The recitation “a plurality of through holes” in line 15 is indefinite, since it is unclear whether the structure is the same or different from the recitation “a plurality of through holes” in line 11.
Regarding claim 13, the recitation “a first connection passage” in line 2 is indefinite, since it is unclear whether the structure is the same or different from the recitation “a first connection passage” in claim 12, line 19.
Similarly, the recitation “a second connection passage” in line 7 is indefinite, since it is unclear whether the structure is the same or different from the recitation “a second connection passage” in claim 12, line 31.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-6 and 11-16 as best understood is/are rejected under 35 U.S.C. 103 as being unpatentable over Aikawa (5,906,237) in view of Oikawa et al. (5,718,285).
	Aikawa (Figures 1-3, 7 and 9-11) discloses a plate-type heat exchanger 1 comprising 
a plurality of blocks 1, 2 (Figures 10-11) stacked on each other, each of the plurality of blocks 1, 2 including a heat exchanger body 2 (Figure 7) configured to exchange heat between a first fluid (refrigerant) flowing inside the heat exchanger body 2 and a second fluid (air) flowing outside the heat exchanger body 2, wherein
the heat exchanger body 2 comprises:
an internal space that allows the first fluid to flow in one direction in an extending direction by superimposing two heat exchange plates 4 and joining outer peripheral edges 55, 
each block of the plurality of blocks 1, 2 comprises:
an inlet 44/43 (Figure 7) configured to cause the first fluid to flow into the block, and
an outlet 43/44 (Figure 7) configured to cause the first fluid to flow out of the block (Figure 11, annotated, next page),


    PNG
    media_image1.png
    824
    923
    media_image1.png
    Greyscale


(Note: Block 1 consists of a heat exchanger body 2 (Figure 7) and closed on the right side by plate 4 (Figure 9), where the first fluid flows in passage 2b only.  Block 2 consists of a heat exchanger body 2 (Figure 7) and closed on the right side by plate 11 (Figure 11, the same structure as plate 9 in Figures 8A-B), where the first fluid flows in passage 2b only.)
a first connection passage for the first fluid is formed between blocks 1, 2 adjacent to each other of the plurality of blocks 1, 2, wherein the first connection passage allows the outlet 43 of one block 1 of the blocks adjacent to each other and the inlet 43 of another block 2 of the blocks adjacent to each other to communicate with each other,
the first connection passage is configured such that the first fluid flows from the outlet 43 of the one block 1 toward the inlet of the another block 2 in a first flow direction (left to right),

the another block 2 is configured such that the first fluid flows from the inlet 43 of the another block 2 toward the outlet 44 of the another block 2 in a third flow direction (top to bottom),
the second flow direction and the third flow direction are directions opposite to each other and are substantially orthogonal to the first flow direction (Figure 11),
a second connection passage 56 for the first fluid is provided between at least one pair of blocks 1, 2 adjacent to each other among the plurality of blocks 1, 2, the second connection passage 56 being configured to cause the first fluid to flow to a position (bottom) different from the first connection passage (top),
the second connection passage 56 is configured such that the first fluid flows in a direction (left to right) in which the plurality of blocks 1, 2 are arranged;
but does not disclose the heat exchanger body 2 comprises:
a plurality of through holes that penetrate the internal space in a noncommunication state and communicate with an external space to allow the second fluid to flow, 
each block of the plurality of blocks 1, 2 comprises:
exhaust holes formed by the plurality of through holes through which the second fluid flows, 
the second fluid is configured to flow in a direction (left to right) of the arrangement of the plurality of blocks 1, 2, nor
the first fluid flows in a direction parallel to the flow direction of the second fluid.

a plurality of blocks (left and right sides of partition 234) stacked together, each of the plurality of blocks including a heat exchanger body 201 configured to exchange heat between a first fluid (refrigerant) flowing inside the heat exchanger body 201 and a second fluid (air) flowing outside the heat exchanger body 201, wherein
the heat exchanger body 201 comprises:
an internal space 120 that allows the first fluid to flow in one direction in an extending direction by superimposing two heat exchange plates 202 and joining outer peripheral edges 13, and
a plurality of through holes 16, 17 (Figure 4) that penetrate the internal space 120 in a noncommunication state and communicate with an external space to allow the second fluid to flow,
each block of the plurality of blocks comprises:
exhaust holes formed by a plurality of through holes 16, 17 through which the second fluid flows,
an inlet configured to cause the first fluid to flow into the block, and
an outlet configured to cause the first fluid to flow out of the block,
the second fluid is configured to flow in a direction (left to right in Figure 1 and through the plane of Figure 2) of the arrangement of the plurality of blocks,
the first fluid flows in the direction (left to right in Figure 1) in which the plurality of blocks are arranged, and flows in a direction parallel to the flow direction of the second fluid for the purpose of increasing heat transfer surface area with the second fluid.

	It has been held that a recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus satisfying the claimed structural limitations.  Ex parte Masham, 2 USPQ2d 1647 (1987).  In this instance, the first fluid (water) is not a structural limitation, wherein the device does not undergo a structural metamorphosis based on a specific working fluid to be employed.
Regarding claim 2, Figure 11 of Aikawa discloses the second connection passage 56 is provided between a block 2 located most downstream of the first fluid and a block 1 adjacent to the block 2 located most downstream of the first fluid among the plurality of blocks 1, 2.
	Regarding claim 3, Figure 11 (annotated, page 5) of Aikawa discloses the second connection passage 56 is a bypass hole provided close to the outlet 44/11d of the block 2 located most downstream of the first fluid rather than the first connection passage between the block 2 located most downstream of the first fluid and the block 1 adjacent to the block 2 located most downstream of the first fluid.
	Regarding claim 4, Figure 11 (annotated, page 5) of Aikawa, when oriented 90 degrees counter-clockwise, discloses the plurality of blocks 1, 2 are stacked on each other in a vertical direction, and the second connection passage 56 is provided close to the inlet of a lower block 1 of blocks 1, 2 vertically adjacent to each other rather than the first connection passage between the blocks 1, 2 vertically adjacent to each other.  Additionally, it has been held that a recitation Ex parte Masham, 2 USPQ2d 1647 (1987).  In this instance, the specific orientation of the device does not impart patentability.
Regarding claim 5, the specific position of the second connection passage 56 of Aikawa, which is read as a “drain hole” relative to a plane where the inlet 44 of the lower block 1 is projected is considered to be an obvious design choice, producing no new and/or unexpected results and solving no stated problem, wherein one of ordinary skill in the art would position of the second connection passage in any location to provide fluid bypass or drainage.
Regarding claim 6, as best understood, Figure 9 of Aikawa discloses the second connection passage 56 is smaller in opening area than the first connection passage.
Regarding claim 11, as best understood, Figure 11 (annotated, page 5) of Aikawa discloses the first connection passage for the first fluid is formed between a first block 1 of the plurality of blocks 1, 2 and a second block 2 of the plurality of blocks 1, 2, wherein the first block 1 is adjacent to the second block 2, the first fluid flows from an outlet of the first block 1 toward an inlet of the second block 2 in a first direction (left to right), and the first block 1 and the second block 2 comprise a first pair of blocks 1, 2, and
the second connection passage 56 for the first fluid is provided between the first pair of blocks 1, 2, the second connection passage 56 being configured to cause the first fluid to flow in the first direction to a position (bottom) different from the first connection passage (top).
Aikawa (column 9, lines 28-33) discloses a larger number of blocks 1, 2 may be employed, in which, it would have been obvious to employ a third block to increase the heat exchanger capacity.  In this instance, a third connection passage (similar to the first connection passage) would be formed between a second pair of blocks comprising the second block 2 and a third block of the plurality of blocks, wherein the first fluid flows from an outlet of the second block 2 toward an inlet of the third block in the first direction, and wherein the second block 2 is adjacent to the third block, and
a fourth connection passage (similar to the second connection passage 56) for the first fluid is provided between the second pair of blocks, the fourth connection passage being configured to cause the first fluid to flow in the first direction to a position different from the third connection passage, wherein
the first fluid flows through the first block 1 and the third block in a second direction substantially orthogonal to the first direction, and the first fluid flows through the second block in a third direction substantially orthogonal to the first direction and opposite to the second direction (i.e. a serpentine flow path).
Regarding claim 12, as best understood, as applied to claim 1 above, the claim limitations are met.  The device of the combination of Aikawa and Oikawa et al. is read as a “heat source” apparatus, in which the first fluid is being heated by the second fluid.
Regarding claim 13, as best understood, as applied to claim 11 above, the claim limitations are met.
Regarding claim 14, as applied to claim 3 above, the claim limitations are met.
Regarding claim 15, as applied to claim 3 above, the claim limitations are met.
Regarding claim 16, as applied to claim 5 above, the claim limitations are met.  The recitation “that drains the first fluid … during a draining operation” is considered to be a functional limitation, wherein MPEP 2114 states, in part:
APPARATUS CLAIMS MUST BE STRUCTURALLY DISTINGUISHABLE
FROM THE PRIOR ART

While features of an apparatus may be recited either structurally or functionally, claims directed to an apparatus must be distinguished from the prior art in terms of structure rather than function. In re Schreiber, 128 F.3d 1473, 1477-78, 44 USPQ2d 1429,
1431-32 (Fed. Cir. 1997) (The absence of a disclosure in a prior art reference relating to function did not defeat the Board’s finding of anticipation of claimed apparatus because the limitations at issue were found to be inherent in the prior art reference); see also In re
Swinehart, 439 F.2d 210, 212-13, 169 USPQ 226, 228-29 (CCPA 1971); In re Danly, 263 F.2d 844, 847, 120 USPQ 528, 531 (CCPA 1959). “[A]pparatus claims cover what a device is, not what a device does.” Hewlett-Packard Co. v. Bausch & Lomb Inc., 909 F.2d 1464, 1469, 15 USPQ2d 1525, 1528 (Fed. Cir. 1990) (emphasis in original).

In this instance, the similar structure of device of the combination of Aikawa and Oikawa et al. is capable of functioning in a manner similar to the functional limitations.

Allowable Subject Matter
Claims 17-19 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.

Response to Arguments
Initially, it is noted, claim 9 was inadvertently indicated as rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph.
The rejection of claims 1-8 and 10 under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, is withdrawn in light of the claim amendments and/or cancellations.
Applicant’s arguments have been considered but are moot in view of the new ground of rejection.
No further comments are deemed necessary at this time.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Leonard R Leo whose telephone number is (571) 272-4916.  The examiner can normally be reached on Monday-Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Len Tran can be reached on 571-272-1184.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR 

/LEONARD R LEO/Primary Examiner, Art Unit 3763